       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF WYOMING
_________________________________________________________________

Trinity Teen Solutions, Inc., a Wyoming             No. 19-CV-45-SWS
Corporation,
                               Plaintiff,
        vs.

United Behavioral Health, a California
Corporation, d/b/a Optum,
                             Defendant.
_________________________________________________________________


                                BRIEF IN SUPPORT OF
                           PLAINTIFF’S MOTION TO REMAND

       Plaintiff Trinity Teen Solutions, Inc. (“TTS”) filed this action in state court in Wyoming

on January 28, 2019. Defendant United Behavioral Health (“UBH”) filed a timely notice of

removal.

       Plaintiff’s complaint has one claim for relief: a request for declaratory relief under the

Wyoming Declaratory Judgment Act, Wyo. Stat. Ann. § 1-37-101 et seq., establishing the

Wyoming law contract rights of Trinity Teen Solutions and UBH, with respect to care that was

provided by TTS in Wyoming to a patient identified as N.E.

       UBH contends that this action nevertheless arises under federal law, and that this action

was therefore properly removed to federal court, because N.E. was covered under a self-funded

employee benefit plan falling with the scope of the Employee Retirement Income Security Act

of 1974 (“ERISA”). UBH’s position is inconsistent with settled federal law.
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 2 of 10




       It is blackletter law that “[t]he litigant asserting jurisdiction must carry the burden of

proving it by a preponderance of the evidence.” Lindstrom v. United States, 510 F.3d 1191,

1193 (10th Cir. 2007) (citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178,

189, 56 S.Ct. 780, 80 L.Ed. 1135 (1936)). “Removal statutes are to be strictly construed, and all

doubts are to be resolved against removal.” Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333

(10th Cir. 1982) (citations omitted).

       UBH has not carried, and cannot carry, its burden of establishing that TTS’s claims are

claims arising under federal law, and this matter should be remanded to State court.

        The legal principles that apply here are long established and well settled.

       Federal courts have jurisdiction in this matter only if it is a case “arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The inquiry into whether

or not a particular case “arises under federal law” typically turns only and entirely on plaintiff’s

complaint, under what is known as the “well-pleaded complaint rule”. See Aetna Health v.

Davila, 124 S.Ct. 2488, 2494 (2004) (collecting cases). If a complaint does not mention or refer

to federal law, there is typically no federal jurisdiction. Plaintiff’s one-count complaint in the

instant matter makes no reference to federal law, and under the general well-pleaded complaint

rule there is no jurisdiction and the case is not removable. Plaintiff does not expect UBH to

dispute this simple foundational premise.

       Instead, UBH relies upon a doctrine known as complete preemption, which renders a

state-law claim a removable federal claim “when a federal statute wholly displaces the state-law

                                                  2
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 3 of 10




cause of action through complete pre-emption.” Davila, 124 S.Ct. at 2495 (quoting Beneficial

Nat. Bank v. Anderson, 529 U.S. 1, 8, 123 S.Ct. 2058 (2003)). “This is so because ‘when the

federal statute completely pre-empts the state-law cause of action, a claim which comes within

the scope of that cause of action, even if pleaded in terms of state law, is in reality a claim based

on federal law’.” 124 S.Ct. at 2495 (quoting Beneficial Nat. Bank at 8).

       The United States Supreme Court has held that “if an individual, at some point in time,

could have brought his claim under ERISA § 502(a)(1)(B), and where there is no other

independent legal duty that is implicated by a defendant’s actions, then the individual’s cause of

action is completely preempted by ERISA § 502(a)(1)(B).” Davila, 124 S.Ct. at 2497 (citing

Metropolitan Life Ins. Co. v. Taylor, 107 S.Ct. 1542 (1987); see also Salzer v. SSM Health Care

of Oklahoma, 762 F.3d 1130, 1134-35 (10th 2014) (applying Davila analysis to complete

preemption inquiry). This is a two-part inquiry: (a) could the plaintiff have brought the claim

under ERISA section 502(a)(1)(B); and (b) is there no other independent legal duty implicated

by the defendant’s actions. The two-part formulation set forth by the Supreme Court in Davila

expressly requires that both elements be present for complete preemption to apply (because the

Court uses the term “and” when it connects the elements). Complete preemption is not a blank

check permitting removal of any ERISA-adjacent case. Quite to the contrary, the complete

preemption inquiry requires a careful examination of what a section 502(a)(1)(B) claim is, and a

careful examination of the claims a plaintiff has chosen to pursue.

       Section 502(a) of ERISA provides, in relevant part, as follows:

                                                  3
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 4 of 10




       A civil action may be brought—

       (1) by a participant or beneficiary—

               ....

               (B) to recover benefits due to him under the terms of his plan, to enforce
               his rights under the terms of the plan, or to clarify his rights to future
               benefits under the terms of the plan;

29 U.S.C.A. § 1132(a). The claim that TTS is pursuing here is not a claim that could be brought

under this provision.

   A. Optum Has Not Established That TTS Has Standing Under Section 502(a)(1)(B).

       Standing is a prerequisite to any claim under section 502(a)(1)(B).

       Section 502(a)(1)(B) permits an action by a participant or beneficiary. TTS is not a

participant and is not a beneficiary. It is anticipated that UBH will argue that TTS could proceed

as an assignee of N.E.’s claims, but that proposition has not been established. While TTS did

obtain an assignment of benefits from N.E., many ERISA plan documents expressly prohibit

such assignments, and these anti-assignment provisions are often enforceable and enforced,

thereby rendering the assignments a nullity with respect to claims under ERISA section 502(a).

See, e.g., St. Francis Regional Medical Center v. Blue Cross and Blue Shield of Kansas, 49 F.3d

1460, 1464 (10th Cir. 1995); see also American Orthopedic & Sports Medicine v. Independence

Blue Cross Blue Shield, 890 F.3d 445 (3d Cir. 2018) (collecting cases on enforceability of anti-

assignment provisions in ERISA plans).



                                                4
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 5 of 10




       UBH has, for its own reasons, chosen not to provide the applicable ERISA plan

documents, so there is no way for this Court to evaluate whether or not the assignment obtained

from N.E. is valid and enforceable.     The burden of establishing complete preemption and

therefore removal jurisdiction falls on UBH, not on TTS, and for this reason alone, remand is

appropriate.

       UBH’s assignment theory also has another foundational infirmity.         Standing under

section 502(a) is only available to current participants and beneficiaries. “[S]tanding to sue

under ERISA is assessed as of the time the complaint is filed.” Hansen v. Harper Excavating,

Inc., 641 F.3d 1216, 1225 (10th Cir. 2011). In order to establish TTS’s standing under an

assignment theory, then, UBH would need to establish that TTS’s assignor (that is, N.E.) is

currently a member of the (as yet undisclosed) ERISA plan on which UBH relies. UBH has, for

its own reasons, chosen not to make this allegation; in fact its notice of removal is completely

silent on N.E.’s current status as a plan member. For this reason, also, UBH has not established

and cannot establish complete preemption.

   B. Even if TTS Had Standing, TTS’s Claim Is Not A Section 502(a)(1)(B) Claim.

   The one-count declaratory judgment claim filed by TTS is simply not an action “to recover

benefits due to a plan member] under the terms of the plan, to or enforce his rights under the

terms of the plan, or to clarify his rights to future benefits under the terms of the plan”. 29

U.S.C. § 1132(a)(1)(B).



                                               5
        Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 6 of 10




        This is not an action to recover benefits due.    Whatever benefits were due from an

ERISA plan were already paid. A plaintiff cannot sue to recover something he already has.

        This is not an action to enforce N.E.’s rights under the terms of any ERISA plan. Rather,

it is an effort to obtain a declaration regarding contract rights as between TTS and UBH. UBH

agreed to pay for services; TTS provided the services; UBH paid for the services. Whether or

not this contractual arrangement leaves room for UBH’s refund demand is a question that

depends only and entirely on Wyoming contract law, not ERISA.

        And this is not an action to enforce a plan member’s future rights under the terms of an

ERISA plan. TTS has not brought and cannot bring any such claim. N.E. is no longer a TTS

patient. Even if there were some hypothetical possibility N.E. could return as a patient in the

future, such a possibility (uncertain care, at an uncertain time, with an uncertain ERISA plan) is

not a justiciable controversy.

        Thus, UBH’s complete preemption fails under the first prong of the Davila inquiry.

    C. TTS Relies on Legal Duties Other Than ERISA.

    UBH’s complete preemption argument also fails under the second prong of the Davila

analysis.

        Removal is appropriate only where “there is no other independent legal duty [other than

ERISA] that is implicated by a defendant’s actions.” In this case, there is an independent legal

duty: namely, Wyoming contract law. Wyoming law does not permit a party to unilaterally

insert a new provision into a contract, after contracted-for services have been performed and

                                                6
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 7 of 10




contracted-for consideration has been paid. If UBH disputes that proposition, that dispute is a

matter of Wyoming state law duties, not federal ERISA law.

       The Tenth Circuit’s decision in Salzer v. SSM Health Care of Oklahoma, 762 F.3d 1130

(10th 2014) is instructive, and on point. In that case, an individual plaintiff brought suit against a

health care provider, alleging that the provider should have collected payments from the

plaintiff’s health plan, not the plaintiff. Plaintiff filed a six-count complaint against the provider

in state court; the case was then removed based on ERISA.

       Applying the Davila complete preemption analysis, the Tenth Circuit found that

complete preemption did not apply to claims alleging that the defendant provider had breached

its claims under the agreement between the provider and the plaintiff’s health insurance

company. “The Provider Agreement may be related to the Plan in some way, but on the record

before us, [the removing defendant] has not shown that the Plan ‘forms an essential part,’

Davila, 542 U.S. at 213, 124 S.Ct. 2488, of [plaintiff’s] claims”. 762 F.3d at 1136. Thus, the

Court found, claims for breach of contract, violation of the Oklahoma Consumer Protection Act,

deceit, specific performance, and punitive damages were all outside the scope of complete

preemption. 762 F.3d at 1135, 1137.

       The Tenth Circuit did find complete preemption (and therefore a basis for removal) in the

plaintiff’s claim that the defendant healthcare provider had failed to provide discounts for

medical services that the plaintiffs were entitled to “according to each class member’s contract

for health insurance.” 762 F.3d at 1137. This claim depended on the terms of the insurance

                                                  7
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 8 of 10




policies that constituted (or more precisely set forth the applicable terms of) the ERISA plan.

Without the ERISA plan documents (in other words, without the insurance policies), the

discount claims could not be proven or pursued. That is, simply put, not this case. TTS is not

claiming the right to any insurance discounts. Rather, TTS’s claims are essentially identical to

the contract claim raised in Salzer, which the Tenth Circuit squarely concluded was not subject

to complete preemption.

       Cases from other United States Courts of Appeals are entirely in accord.              See

McCullough Orthopedic Surgical Services PLLC v. Aetna, 857 F.3d 141 (2d Cir. 2017) (state-

law claim for promissory estoppel brought by a provider against ERISA plan administrator not

completely preempted; ordering case remanded to state court); Franciscan Skemp Healthcare,

Inc. v. Central State Joint Board Health & Welfare Trust Fund, 538 F.3d 594 (7th Cir. 2008)

(state-law claims brought by a provider against an ERISA plan not completely preempted;

ordering case remanded to state court); Marin Gen. Hospital v. Modesto & Engine Traction Co.,

581 F.3d 941 (9th Cir. 2009) (state-law claims brought by a provider not completely preempted;

ordering case remanded to state court).

       In the face of this settled authority, UBH suggests the case is properly removable because

TTS’s claims “relate to” an ERISA Plan. Notice of Removal ¶ 11 (ECF No. 1). The “relates to”

languages appears in ERISA’s substantive preemption provision, which is ERISA section 514.

29 U.S.C. § 1144(a). Many claims are found to be substantively preempted if they “relate to” an

ERISA plan. But that is substantive preemption (often called conflict preemption), a doctrine

                                               8
       Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 9 of 10




that is separate and apart from complete preemption. As the Tenth Circuit explained in Hansen

v. Harper Excavating, Inc., 641 F.3d 1216, 1221 (10th Cir. 2011), section 514 “creates a federal

defense of preemption to a substantive state-law claim that may be asserted in either state or

federal court, but it does not of its own force create federal jurisdiction”.

       TTS respectfully submits that this case belongs in State court, and should be remanded.

                                       DARRAH LAW OFFICE, P.C.

                                       By:/s/ S. Joseph Darrah
                                               S. Joseph Darrah, WSB#6-2786
                                               Attorney for Plaintiff
                                               254 E. 2nd Street
                                               Powell, WY 82435
                                               (307) 754-2254
                                               (307) 754-5656 fax
                                               joey@darrahlaw.com

                                       YOUNG RICCHIUTI CALDWELL & HELLER

                                       By:/s/ Gregory B. Heller
                                               Gregory B. Heller
                                               Attorney for Plaintiff
                                               1600 Market Street, Suite 3800
                                               Philadelphia, PA 19103
                                               (267) 546-1004
                                               (267) 546-1039 fax
                                               gheller@yrchlaw.com
                                               Pro Hac Vice Application Forthcoming




                                                  9
      Case 1:19-cv-00045-SWS Document 14-1 Filed 03/29/19 Page 10 of 10




                                 CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a true and correct copy of the foregoing
document was delivered to the Court via the CM/ECF System and served upon counsel via
CM/ECF electronic transmission this 29th day of March, 2019.


Amy M. Iberlin, Esquire
Williams, Porter, Day & Neville, P.C.
159 North Wolcott, Suite 400
Casper, WY 82602

Kadee J. Anderson
Stinson Leonard Street, LLP
50 S. Sixth Street, Suite 2600
Minneapolis, MN 55402

Donald T. Campbell
Stinson Leonard Street, LLP
50 S. Sixth Street, Suite 2600
Minneapolis, MN 55402

S. Joseph Darrah
254 E. 2nd Street
Powell, WY 82435



                                           _________/S/____________________
                                           S. Joseph Darrah
